DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2020 has been entered.
 
Response to Amendment
Claims 1-9, 14-16 and 18-24 are currently pending in the application.  Claims 18-24 are withdrawn from consideration.  The rejections of record from the office action dated 10/24/2019 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding proposed claim 8, the claim has been amended to now recite that the second polyethylene polymer is “different from the first polyethylene polymer.”  Support for this proposed limitation could not be found in the originally disclosed Specification and thus raise the issue of new matter.  Rather, the closest support for this limitation may be found in PGPub [0020] which states that the second polyethylene polymer, “…may have different or overlapping properties such as composition, density, MIR, MI, etc.”  Thus, the difference between the first and second polyethylene is only disclosed with regards to their respective properties (e.g. their composition, density, MIR, MI, etc.).  The examiner notes that different polymers (e.g. differing chemical structures) may (as a matter of coincidence) have similar properties.  Thus, how are the first polyethylene and second polyethylene to be different?  Consequently, the claim raises the issue of new mater.
Regarding claim 9, the claim is rejected as depending from a rejected claim and not curing the deficiencies therein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2007/0260016).
Regarding claims 1-7, Best teaches blends and high stalk blown films of linear low density polyethylene (LLDPE) with other polyethylenes (abstract) for forming film products [0009, 0130].  
The examiner highlights Examples 14-15, in which the LLDPE is taught to have a melt index (MI) 0.4 g/10min (i.e. 0.1 to 2.0 g/10 min), a density of 0.918 g/cm3 (overlapping with 0.905 to 0.927 3)(and overlapping with 0.910 to 0.920 g/cm3, regarding claim 6)(and overlapping with 0.910 to 0.918 g/cm3, regarding claim 7), haze of 17% (i.e. less than 40%), melt index ratio (generally) of from 35-80 (i.e. overlapping with 25-80) [0020], and 1% secant Modulus of ~189-205 MPa (i.e. less than 400 MPa) (Examples 14-15, Table 3).  Given that the ranges are overlapping, a prima facie case of obviousness exists.
The Dart Drop is reported as 252 g/mil (i.e. greater than 200 g/mil).  
Best does not generally teach the puncture resistance break energy.  However, the examiner notes that any number of embodiments are clearly embodied as having a puncture resistance break energy of (e.g. Table 2, Table 4, etc.) showing a puncture break energy ranging from at least ~4 to ~30+ in*lb/mil (equivalently 18-133+ mJ/µm) (i.e. at least 120 mJ/µm) for the inventive samples.  Given that the ranges are overlapping, a prima facie case of obviousness exists.
Best does not report the melt strength of the films, however as both the composition and methods of preparation as taught by Best are identical to those employed by Applicant (see Spec., [0066]) (Best, [0227]), it would be expected that the film of Best intrinsically has a melt strength of at least 5 cN at 190 oC, absent an objective contrary.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
With regard to the TD shrink, the Examiner has rendered obvious an identical composition of the films between Best and Applicant, and the fact that actual working examples of various reported properties overlapping those as claimed, it would be expected that the TD shrink of at least 50% would be intrinsic if tested at 150o
Regarding claim 8, Best teaches various blends of LLDPE with other linear low density polyethylenes (abstract), generally ranging in density from 0.890 to 0.930 g/cm3 (i.e. overlapping with 0.918-0.930 g/cm3) [0052-0053]).   
Regarding claim 9, in at least one embodiment, Best teaches the blend comprising an LLDPE with melt index of from about 0.1 to about 15 g/10 min (i.e. overlapping with 0.1 to 2 dg/min) [0064]. The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claims 14 and 15, Best does not generally teach the puncture resistance break energy.  However, the examiner notes that any number of embodiments are clearly embodied as having a puncture resistance break energy of (e.g. Table 21B, and/or at least Ex. 77-80, etc., which are of blends) showing a break energy of 4.07-478 J/mil (equivalently 160-188 mJ/µm) (i.e. at least 130 mJ/µm) (i.e. at least 150 mJ/µm) for the inventive samples.  As such, it is the examiner’s positon given that the identical composition of the films between Best and Applicant, and the fact that actual working examples of the properties at least overlapping with puncture resistance break energy as claimed, that the puncture resistance break energy range of at least 130 and 150 mJ/µm would be intrinsically expected within the film of Best, absent an objective contrary showing.
Regarding claim 16, the TD shrink is reported as 48% and 46% for Examples 11 and 12, but the temperature at which it is measured is not reported.  Thus, examiner’s positon given that the identical composition of the films between Best and Applicant, and the fact that actual working examples of various reported properties overlapping those as claimed, it would be expected that the TD shrink of at least 40% would be inherent expected if tested at 130oC, absent an objective contrary showing.


Claims 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lue (USPN 6,476,171).
Regarding claims 1-3, Lue teaches a polymer and blown films (i.e. high stalk blown film) of linear low density polyethylene with a melt index (MI) (ASTM D-1238, 190oC/2.16 kg) from 0.1 to 15 g/10 min (i.e. overlapping with 0.1 g/10 min to 2.0 g/10 min) (abstract, col. 6, line 19) (col. 10, lines 55-60), a density of from 0.910 to 0.930 g/cm3 (i.e. overlapping with 0.905 g/cm3 to 0.927 g/cm3), and a haze value less than 20% (abstract).  Given that the ranges are overlapping, a prima facie case of obviousness exists.
The polymer may be processed into films (col. 9, lines 25-26, and col. 10, lines 55-60). 
The 1% secant modulus is in the machine direction (i.e. MD 1% secant modulus) (col. 6, lines 57-60) is reported in all cases are on the order of 1-3 *104 N/cm2 (equivalently, 176.33 – 341.01 MPa) (i.e. less than 400 MPa) (Table 3).
The Elmendorf tear is in MD is 134-207 g/mil (Table 2B) (i.e. at least 100 g/mil). 
The dart drop ranges from 143-611 g/mil (i.e. overlapping with 200 g/mil) (Table 3).
Lue teaches the composition to be derived from ethylene and up to 15 wt.% 1-hexene (col. 4, lines 47-50).  Likewise, the examiner notes that Applicant discloses their polyethylene as being derived from ethylene and up to about 15 wt.% of C3 to C20 α-olefin, including specifically 1-hexene (Spec., [0011]).  Furthermore, Applicant’s specifically disclose the same catalyst used in their worked examples as that of USPN 6,476,171 (Lue) (see Spec., [0066]), and being made by any suitable polymerization method such as gas phase (Spec., [0018]), of which Lue also uses gas phase (abstract).
Thus, while Lue is silent with respect to the melt strength of the film, puncture resistance break energy, and the TD shrink, as both the catalyst, polymerization method, and polymer composition are identical (as previously discussed), it would be expected that the film of Lue intrinsically has a melt strength of at least 5 cN at 190 oC, puncture resistance break energy of at least 120 mJ/µm, and a TD 
Regarding claim 4, the melt index ratio is taught to be from 35-80 (i.e. overlapping with 25-80) (abstract).  
Regarding claim 5, Lue is silent with respect to the melt strength of the film, however, as both the catalyst, polymerization method, and resulting polymer composition are identical (as discussed in the rejection of claim 1), it would be expected that the film of Lue intrinsically has a melt strength of at least 10 cN at 190 oC, absent an objective contrary.
Regarding claims 6 and 7, the density is from 0.910 to 0.930 g/cm3 (i.e. overlapping with 0.910 to 0.920 g/cm3) (i.e. overlapping with 0.910 to 0.918 g/cm3) (abstract).  
Regarding claims 14 and 15, Lue is silent with respect to the puncture resistance break energy of the film, however, as both the catalyst, polymerization method, and resulting polymer composition are identical (as discussed in the rejection of claim 1), it would be expected that the film of Lue intrinsically has a puncture resistance break energy of at least 130 mJ/µm and 150 mJ/µm, absent an objective contrary.
Regarding claim 16, Lue is silent with respect to the TD shrink, however, as both the catalyst, polymerization method, and resulting polymer composition are identical (as discussed in the rejection of claim 1), it would be expected that the film of Lue intrinsically has a TD shrink of at least 40% at 130 oC, absent an objective contrary.
Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Lue (USPN 6,476,171), as applied to claim 7 above, and further in view of Best (US 2007/0260016).
Regarding claim 8, the limitations of claim 7 have been previously set forth.  Lue is silent regarding the inclusion of a second polyethylene, different from the first polyethylene polymer.
Best is in the related field of LLDPE polymers and articles made therefrom, including high stalk blown films (abstract,, [0130-0131]).  In particular, Best teaches blending linear low density polyethylene copolymers with other (i.e. second, different) linear low density polyethylene (abstract).  The blends are able to achieve articles which combine good shear thinning with high stiffness and high impact strength [0007].  The density of the second polyethylene ranges typically from 0.890 to 0.930 g/cm3 (i.e. overlapping with 0.918-0.930 g/cm3) ([0053, etc.]).  
Lue and Best are in related fields of endeavor.  It would have been obvious to one skilled in the art to modify the composition of Lue to further comprise a second, different, polyethylene with density from 0.890 to 0.930 g/cm3 (i.e. overlapping with 0.918-0.930 g/cm3) for the purpose of achieving articles which combine good shear thinning with high stiffness and high impact strength (Best, [0007]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 9, in at least one embodiment, modified Lue teaches the blend comprising an LLDPE with melt index of from about 0.1 to about 15 g/10 min (i.e. overlapping with 0.1 to 2 dg/min) (Best, [0064]). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).

Response to Arguments
Applicant’s arguments regarding Farley have been fully considered and are persuasive.  The rejection has been withdrawn. 
Regarding Farley, in view of amended claim 1, the examiner acknowledges that Farley fails to teach an examples (included the cited Ex. 2 in the previous Office Action) with all the claimed properties as are now required.  In particular, all worked examples (Table II) demonstrate a negative TD shrink (e.g. expansion) which is unable to meet the limitation now positively recited of at least 50%. 

Applicant's arguments filed 7/1/2020 regarding Best have been fully considered but they are not persuasive.
On p. 8-9, Applicant argues that Best provides substantial objective reasoning that it is improper to pick and choose to combine properties of Best’s films to arrive at the claimed invention.  Most notably, on two of Best’s films exhibit substantial TD shrink, being 48% and 46% (examples 14 and 15, respectively), which are both short of the claimed 50%, while numerous examples of Best exhibit either single digit or negative TD shrink.  
In response to this, the examiner first notes that while Examples 14 and 15 report values slightly lower than 50% (e.g. 48% or 46%), Best does not disclose the temperature at which the shrink is measured.  Applicant, however, specifically claims the TD shrink property is measured at 150oC.  Thus, a one-to-one comparison between Best and that as claimed may not be made conclusively based on the reported data of Best.  Rather, the examiner has relied upon the reasoning that as the materials of Best and that as claimed are identical, their properties (when measured under identical conditions) must also be identical (MPEP 2112.01).  
With regards to this argument in view of (previously presented) claims 13 and 16 and their rejection over Best under USC 103, for which claims 13 and 16 positively recited a TD shrink of at least 50% at 150oC (claim 13) and a TD shrink of at least 40% at 130oC (claim 16), the examiner’s position remains in the argument provided in the previous Final Action filed 5/4/2020.  Specifically, the composition of the film of Best is identical to that as claimed, and thus it naturally follows that they . 

Applicant's arguments filed 7/1/2020 regarding Lue have been fully considered but they are not persuasive.
Applicant argues on p. 10, (1) that while the instant application cites the “solid zirconocene catalyst” in USPN 6,476,171 (Lue), the process used by the instant application is per the process of US application 62/219,846 (issued as USPN 10,308,736).  Further, (2) while both processes involve gas phase polymerization, a vast array of different polyethylene grades have different properties may be obtained.  Applicant further references Mun. T.C. Production of Polyethylene Using Gas Fluidized Bed Reactors for showing films made form polyethylene may have different density, MI, and melt strengths. 
In response, while the examiner acknowledges the foregoing, Applicant has not objectively shifted the burden to show that the films of Best which utilize the same catalyst (solid zirconocene catalyst) and same type of processing method (gas phase fluidized bed) would not be expected to have the same properties.  Put another way, Applicant has neither claimed the process by which the product is made nor has provided objective evidence that such a process would provide a patentaby distinct polymer than that as Best (which is clearly overlapping).   “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” The burden of proof is similar to that required with respect to product-by-process claims (MPEP 2112 V).  An objective showing has not been yet furnished to the PTO.   
Lastly, it is also noted that previous claims 10-13 depended from claims 8 and 9, wherein these limitations are no longer required in order to meet the limitations of previous claims 10-13.  Therefore applicants’ arguments in this regard are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/KEVIN C ORTMAN JR./Examiner, Art Unit 1782